             Case 3:15-cr-01708-WQH Document 50 Filed 06/08/20 PageID.155 Page 1 of 2
AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations



                                     UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRiqr,r ~FYRNIA
                                                                         i;   I   ~~ ~.. ,,...~ ,;.~J'

              UNITED STATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE
                                                                   zgzlt:F<Jf1ie!llfat~ ~,Prpe_ation or Supervised Release)
                                                                      'tF6r'\1;ffe'dsd CoIThniM?d On or After November 1, 1987)
                                V.
              MARCO ROBERTO GARCIA (1)                          GLJ;::'.';;c, U.'.'. Cc1S'T;:CT COURT
                                                                ' G'J,·;:':,i,Qijt;~~lfQP.tl~-CR-01708-WQH

                                                                 . ,.   Nathan Feneis ,.. _.-.           ~
                                                                        Defendant's Attorney ·.
REGISTRATION NO.                 50129-298
•-
THE DEFENDANT:
IZI   admitted guilt to violation of allegation(s) No.       1-4

D     was found guilty in violation ofallegation(s) No.
                                                           ------------- after denial of guilty.
Accordin2Iy, the court has adjudicated that the defendant is guilty of the following; alleg;ation(s):

Allegation Number                  Nature of Violation

              1-3                  nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                   Act)
               4                   nv21, Failure to participate in drug aftercare program




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.
           Case 3:15-cr-01708-WQH Document 50 Filed 06/08/20 PageID.156 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                MARCO ROBERTO GARCIA (1)                                                   Judgment - Page 2 of 2
CASE NUMBER:              3:15-CR-01708-WQH

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Thirteen ( 13) months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at                             A.M.              on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on   -------------                            to   _______                    _______
                                                                                                  ...;..._




 at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                3:15-CR-01708-WQH
